December 14, 2012

Federal Home Loan Bank of Topeka
Executive Incentive Compensation Plan Targets
Goal Metrics, Metric Performance Ranges, Participant Eligibility and Metric
Weights

This document specifies goal metrics, metric performance ranges, metric weights
and shareholder safeguard for the participants (Participants) in the Executive
Incentive Compensation Plan (Plan).

The Plan targets contained in this document specifically cover the 2013 Base
Performance Period and the 2014-2016 Deferral Performance Period.



A.   2013 Base Performance Period Metrics. The following goal metrics are
assigned to the Participants under the Plan. All calculations including interest
rates will be rounded to two decimal places.



1.   Adjusted Return Spread on Class B Common Stock



•   Definition: The spread between Pre-ASC 815 (formerly referred to as SFAS
133), Pre AHP adjusted return available for Class B Common Stock (weighted by
the amount Class B Common Stock outstanding each day) and the average daily
Overnight Federal funds effective rate (Fed Effective).



•   Measure: Pre-ASC 815, AHP adjusted return available for Class B Common Stock
(using adjusted income as defined below), less earnings attributed to Class A
Common Stock (defined as the sum of the daily amounts calculated by multiplying
the outstanding Class A Common Stock times Fed Effective plus 0.76 percent for
each day), relative to average Class B Common Stock outstanding for the period
as a spread over the Fed Effective for the period.

Adjusted income is defined as follows:
— Net income calculated under generally accepted accounting principles (GAAP)
— Plus AHP assessments
— Excluding the impact or adjustment required because of Accounting Standards
Codification 815 (ASC 815)
— Plus dividends on redeemable Class A and Class B Common Stock treated as
interest expense under Statement of Financial Accounting Standards No. 150
— Minus prepayment fees
— Minus/plus realized or unrealized gains/losses on securities (excludes any
charges for other-than-temporary impairment of securities)
— Minus/plus gains/losses on early retirement of debt and related derivatives
— Minus/plus any amortization/accretion of premium/discount on unswapped
mortgage-backed securities in the FHLBank’s trading portfolio (not
amortized/accreted under GAAP)



•   Performance Range:

              Annual Performance Range
Threshold
    6.24 %
 
       
Target
    11.28 %
 
       
Optimum
    16.32 %
 
       

2. Net Income after Capital Charge



•   Definition: The dollar amount of adjusted income as defined in the above
metric, but Post-AHP assessment, which exceeds the cost of the required return
on capital.



•   Measure: Adjusted income as defined in the Net Income after Capital Charge
Definition above, less required return on all capital. The required return on
capital is the sum of the outstanding regulatory Class B Common Stock times the
average of three-month LIBOR plus 1.00 percent for each day during the year plus
the sum of all other capital (regulatory for Class A Common Stock and GAAP for
retained earnings and other comprehensive income) times the average of
three-month LIBOR for each day during the year.



•   Performance Range:

              Annual Performance Range
Threshold
  $ 39,780,680  
 
       
Target
  $ 79,561,359  
 
       
Optimum
  $ 119,342,039  
 
       



3.   Retained Earnings

Definition: The dollar amount of GAAP Retained Earnings as of 12/31/2013.



•   Measure: Retained earnings as defined above as reported on the 12/31/2013
balance sheet.



•   Performance Ranges:

              Annual Performance Range
Threshold
  $ 499,794,258  
 
       
Target
  $ 539,574,938  
 
       
Optimum
  $ 579,355,617  
 
       



4.   Mission Product Utilization

Definition: Member usage of mission-oriented products. Mission-oriented products
consist of the following:

Affordable Housing Program (AHP);
CICA — Community Housing Program (CHP); and Community Development Program (CDP)
Homeownership Set-aside Programs; and
Joint Opportunities for Building Success (JOBS).



•   Measure: Calculate the number of FHLBank members at the time of mission
product usage that qualify as a user of a product (as defined below following
each product) at any time during the current calendar year. For purposes of
calculating the number of qualifying users a member is counted only once within
each mission-oriented product category. Program participation use is credited
and remains credited for the entire calendar year irrespective of whether the
participating member is subsequently acquired, merged or otherwise terminates
FHLBank membership.



•   Mission-oriented Product Category Usage Definitions

AHP — Applications submitted. Applications submitted by a member but
subsequently deemed to be ineligible by FHLBank will be counted as a qualified
use.

CICA — Applications approved.

Homeownership Set-aside Programs — Agreements submitted.

JOBS — Applications submitted.



•   Performance Range:

              Annual Performance Range
Threshold
    305  
 
       
Target
    360  
 
       
Optimum
    415  
 
       



5.   Risk Management – Market, Credit and Liquidity Risks

Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale. General risk
categories are market, credit, and liquidity risks.



•   Performance Ranges

                 
 
  Score   Payout
 
               
Threshold
    3.0       50 %
 
               
Target
    3.5       100 %
 
               
Optimum
    5.0       150 %
 
               



•   Risk Management Metric Weights: The following metric weight for each goal
metric is assigned to the Participants:

         
Risk Management Category
  Weighting
 
       
Liquidity Risk
    30 %
 
       
Market Risk
    40 %
 
       
Credit Risk
    30 %
 
       
Total
    100 %
 
       



6.   Risk Management – Compliance, Business and Operations Risks

Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale . General
risk categories are compliance, business and operations risks.



•   Performance Ranges

                 
 
  Score   Payout
 
               
Threshold
    3.0       50 %
 
               
Target
    3.5       100 %
 
               
Optimum
    5.0       150 %
 
               



•   Risk Management Metric Weights: The following metric weight for each goal
metric is assigned to the Participants:

         
Risk Management Category
  Weighting
 
       
Compliance Risk
    30 %
 
       
Business Risk
    35 %
 
       
Operations Risk
    35 %
 
       
Total
    100 %
 
       



B.   2014-2016 Deferral Performance Period Metrics.

These metrics apply to the 2014-2016 Deferral Performance Period.

In calculating Base Award amounts, performance shall be measured by evaluating
the following:

                                      Minimum   Threshold   Target   Maximum
 
                          2/12 or 1/12 vs
Total Return(1)
  >8/12 vs FHLBanks   8/12 vs FHLBanks   5/12 vs FHLBanks   FHLBanks
 
                               
Deferred Incentive
                               
 
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
 
                               
Weighting
    0.50       0.50       0.50       0.50  
 
                               
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
  $       $       $       $    
 
                               
Market Value of Equity (MVE) / Total Regulatory Capital
                          2/12 or 1/12
Stock (TRCS)(2)
  >9/12 vs FHLBanks   9/12 vs FHLBanks   6/12 vs FHLBanks   vs FHLBanks
 
                               
Deferred Incentive
                               
 
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
 
                               
Weighting
    0.50       0.50       0.50       0.50  
 
                               
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
  $       $       $       $    
 
                               
Total Value (Dollar Value for Total Return + Dollar Value for Expense Growth +
Dollar Value for MVE/TRCS)
  $       $       $       $    
 
                               
Deferred Incentive Opportunity Percentage Level I (40%) Level II (32.5%) Level
III (25%)
    %       %       %       %  
 
                               
Deferred Incentive Award (Total Value x Deferred Incentive Opportunity
Percentage)
  $       $       $       $    
 
                               

Footnotes:
1) Total Return. Total Return equals the Total Dividends, plus the Change in
Retained Earnings, divided by the Average Capital. For FHLBank Topeka: Total
Dividends is defined as the sum of the actual dividends paid on required Class A
Common Stock and all Class B Common Stock during the three-year Performance
Period; Change in Retained Earnings is defined as the change in retained
earnings from 12/31/13 to 12/31/16; and Average Capital is defined as the
average daily ending balance of required Class A Common Stock and all Class B
Common Stock for dates starting with 01/01/14 and ending 12/31/16. For the other
FHLBanks, unless determined otherwise by the Compensation Committee: Total
Dividends is defined as all dividends paid on all capital stock during the
three-year period; Change in Retained Earnings is defined as the change in
retained earnings from 12/31/13 to 12/31/16; and Average Capital is defined as
the average daily ending balance of all capital stock outstanding for dates
starting with 01/01/14 and ending 12/31/16. For performance comparison purposes,
FHLBank Topeka will be ranked against the other FHLBanks, with the highest total
return being the best performance, and ranking 1st out of the 12 FHLBanks.

2) MVE/TRCS. Using amounts reported on the Trendbook Analysis from the FHFA Call
Report System (CRS), MVE/TRCS is calculated by dividing base case MVE by TRCS
(TRCS calculated as Total Regulatory Capital minus Retained Earnings) calculated
at the end of the Deferral Performance Period. For performance comparison
purposes, FHLBank Topeka will be ranked against the other FHLBanks, with the
highest MVE/TRCS being the best performance, and ranking 1st out of the 12
FHLBanks.

1



C.   Total Base Opportunity and Participant Levels.

Total Base Opportunity Matrix
(As a percent of base)

                                                                         
Participant   Total Base Opportunity   Cash Incentive   Deferred Incentive
Opportunity *              
 
  Thresh   Target   Max   Thresh   Target   Max   Thresh   Target   Max
 
                                                                       
Level 1
                                                                       
 
                                                                       
CEO
    60       80       100       30       40       50       30       40       50
 
 
                                                                       
Level 2
                                                                       
 
                                                                       
COO
    45       65       85       22.5       32.5       42.5       22.5       32.5
      42.5  
 
                                                                       
Level 3
                                                                       
 
                                                                       
CRO
    30       50       70       15       25       35       15       25       35  
 
                                                                       
General Counsel
    30       50       70       15       25       35       15       25       35  
 
                                                                       
CAO
    30       50       70       15       25       35       15       25       35  
 
                                                                       

• The final value of the deferred incentive opportunity may be $0 if threshold
metrics are not met, 75% of initial deferral at threshold, 100% at target and
125% at maximum.

D. Base Opportunity Metric Weights. The following metric weight for each goal
metric is assigned to the Participants:

                         
Objective
  CEO/COO   CRO/CAO   General Counsel
 
                       
1. Adjusted Return Spread on Class B
Common Stock
  20%

  10%

  15%


 
                       
2. Net Income after Capital Charge
    20 %     10 %     15 %
 
                       
3. Retained Earnings
    10 %     20 %     10 %
 
                       
4. Mission Product Utilization
    10 %     10 %     10 %
 
                       
5. Risk Management- Market, Credit,
Liquidity
  20%

  25%

  25%


 
                       
6. Risk Management- Compliance,
Business, Operations
  20%

  25%

  25%


 
                       
Total
    100 %     100 %     100 %
 
                       

2